Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                November 09, 2016

The Court of Appeals hereby passes the following order:

A17A0514. MARTY SMITH v. INTOWN CONSULTING GROUP, LLC.

      This case began as a dispossessory proceeding in magistrate court. After the
magistrate court entered judgment in favor of Intown Consulting Group, LLC, Marty
Smith appealed to the superior court. On August 4, 2016, the superior court entered
an order compelling Smith to pay rent into the registry of the court pending final
resolution of the case. On September 7, 2016, Smith filed a notice of appeal to this
Court. We lack jurisdiction for two reasons.
      First, a direct appeal is not authorized here. Ordinarily, a party seeking to
appeal a superior court order reviewing a magistrate court decision must file an
application for discretionary appeal. See OCGA § 5-6-35 (a) (1); Bullock v. Sand,
260 Ga. App. 874, 875 (581 SE2d 333) (2003). But where, as here, the case remains
pending in the superior court, the party must follow the interlocutory appeal
procedure set forth in OCGA § 5-6-34 (b), including obtaining a certificate of
immediate review from the superior court. See Bailey v. Bailey, 266 Ga. 832, 832-
833 (471 SE2d 213) (1996); Scruggs v. Ga. Dept. of Human Resources, 261 Ga. 587,
588-589 (1) (408 SE2d 103) (1991); Gray v. Springs, 224 Ga. App. 427 (481 SE2d
3) (1997). Smith failed to follow the proper appellate procedure.
      Second, OCGA § 44-7-56 provides that an appeal from a dispossessory
judgment must be filed within seven days of the date the judgment was entered.
Smith filed his notice of appeal 34 days after entry of the superior court order he
wishes to appeal. Therefore, the appeal is untimely.
      For these reasons, this appeal is hereby DISMISSED for lack of jurisdiction.




                                      Court of Appeals of the State of Georgia
                                                                           11/09/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.